Title: To George Washington from David Humphreys, 13 September 1793
From: Humphreys, David
To: Washington, George


            
              My dear Sir.
              Lisbon [Portugal] Septr 13th 1793.
            
            The consolation I derive from your good & friendly letter of the 23d of March
              compensates a great deal for the cruel chagrine I feel for so long an absence from
              every thing my heart holds most dear. It is particularly a cordial for many uneasy
              sensations I feel at the present moment, respecting the interesting affair in which I
              am engaging.
            It was somewhat of a curious circumstance that I should have been writing to you
              almost at the instant you was writing to me, and in part upon the same subject, viz.,
              your re-election to & re-acceptance of the office of President. My sentiments are
              so clearly expressed in that letter, that I need not repeat them in this.
            You will have the goodness to recollect, that, long ago, I told my friend Mr Lear, I
              was afraid of writing to you, lest you should give yourself more trouble than you
              really ought to do in answering my letters. Be persuaded, my dear & most beloved
              General, it is only under condition of your absolutely suffering no inconvenience on
              the account, that I shall continue at times to use the permission of giving you such
              remarkable & interesting articles of information as may come to
              my knowledge, so as to be communicated earlier than through other channels.
            We have at this moment one article of News of very great importance, which you can
              hardly receive from any other quarter so soon as from this. On the 28th of last month
              the Loyalists of Toulon gave up the Town & fleet to co-operate with the English
              & Spanish fleets before it, commanded by Lord Hood & Admiral Langara, in the
              establishment (as they term it) of Louis the 17th King of France. The Toulon fleet
              consisted of upwards of 30 Sail, of which 17 were manned & fit for Sea, and seven
              more in great forwardness. This intelligence came in so short a space of time as to
              render it suspicious, if it were not official to the Spanish Ambassador & the
              Portuguese Secretary of State for foreign Affairs, from whom I have it myself.
              Deputies from Merseilles were likewise said to be on board the combined fleet for the
              purpose of making the same cession of that City. An
              article which is more certain, is, that the advanced Corps of the French Army on the
              frontiers of Spain has been defeated by General Ricardos with the loss of 15 Cannon
              & a considerable number of men.
            Other reports of events of sufficient magnitude are rife in circulation, but by no
              means of equal authenticity—such as the capture of Cambray, Lisle & some other
              strongly garrisoned Towns, the approach of the Prince of Coburg on the one hand &
              Gaston (at the Head of the Loyalists) on the other, to some position within nine
              leagues of Paris, and that these two forces had opened a friendly intercourse with
              each other—this I do not greatly rely upon. We have no
              Packet since my last letter to the Secretary of State, but by an English Gazette
              accidentally received, it appears from an Official Account, the Duke of York had
              gained a splendid success over a superior force near Dunkirk. From other channels of intelligence, it seems that the French
              fleet from Brest, & Lord Howe’s channel fleet are both at Sea.
            The Troops destined by this Court to serve in Spain are certainly ordered to embark
              on Monday next—I learn this from the Secretary of State, who was so exceedingly polite
              as to offer me a passage to Gibralter on board one of the Men of War. This was when I
              called upon him yesterday to introduce Mr Church, as remaining in charge with the
              affairs of the U.S. during my absence. I had only to thank him for his politeness, for
              I could not have carried my effects by that conveyance without
              exciting improper conjectures, even if I had not already engaged another conveyance. I
              was glad to find he had no suspicions of the real object.
            It is impossible to be more sensible of the good policy of our preserving in all
              events an unshaken resolution of neutrality, than I am. I rejoiced therefore most
              sincerely in the measures you had taken for that purpose. And I have endeavoured to
              cooperate in the same system, as far as lay in my power, by making every body believe
              it was not less our inclination than interest to avoid being involved in a war of such
              a complicated nature & at such a distance. In the name of every thing sacred &
              dear, let us persevere firmly in the same inoffensive line of conduct, and let us
              improve diligently the natural & political advantages with which Heaven has
              favoured us. By those means we shall acquire the resources & power to redress
              hereafter any partial & temporary inconveniences & wrongs we may suffer at
              present, on account of our pertinacious adherence to the pacific system. Yes—my dear
              General, I do verily believe we can finally preserve Peace for ourselves, if we
              seriously determine upon it. The Atlantic is our best friend. Notwithstanding the
              unfavorable dispositions of Spain (which I have communicated to the Secretary of State
              in two letters, & which I have reason to believe
              exist in as great a degree as ever) England, as a Maritime Power, is the only nation
              that can force us into a war. And whatever the dispositions of that Government may be,
              rest assured, if we use all the reasonable & just means in our power to prevent
              our being dragged into hostility, the People of England will either prevent the
              Government from causing that deplorable event; or, after a short time, they will take
              part (I mean with a powerful & effectual opposition) against the Government, with
              us. In the last resort, a dignified, spirited & calm address to the People of
              England might not be without its effect. I am, therefore, well assured, you will
              continue to make the World believe, we are unalterably determined, by words &
              actions of the clearest demonstration, to follow as a nation the paths of justice
              & peace alone. In the event of a war, this must render our Cause popular. This
              cannot fail to make an opposite conduct on the part of others, with respect to us,
              odious in the eyes of the World in general. In my judgment, we had better even make
              temporary & inconsiderable sacrifices, than be forced into
              measures, which, however they may ultimately terminate to our national glory, must, in
              the mean time, be attended with great misfortunes & losses. particularly, as they
              will serve to check our actual, progressive improvements. Let us remember that
              Switzerland, Genoa & some other little States are able to preserve their
              neutrality; and if it were not for the too intimate connection of Portugal with
              England & Spain, She would be able to do the same—The hostile preparations on her
              part, are unpopular here in a high degree.
            And now, my dear & respected General, to make a transition from the unpropitious
              affairs of war to the more desirable ones of peace, I cannot help expressing the
              strong sensations of joy, which your pleasing account of the prosperous state of our
              Country afforded me—It is from the plough, not the sword, the greatness &
              happiness of a nation must be ultimately derived. Apropos—of the plough—Mr Close (an
              English Clergyman & a great farmer, now here for his health) has ordered one of
              the newest & best construction to be shipped from England for you, in my name.
              This you will perceive by the enclosed extract of a letter from his Correspondent to
              him. I offered & insisted to pay the Bill for the plough, but Mr Close would not
              in any manner permit it: so it is a present from him to you. And I have no doubt will
              prove an acceptable & useful one.
            I intended fully to have written to my friend Mr Lear by this opportunity, but in my
              hurry of departure, I have not in truth time to do it. Pray, in apologising to him,
              have the goodness to offer my best compliments & sincerest regards to Mrs
              Washington and all my friends around you (the loss of one you
              know I sincerely lament)—and ever remain possessed of the sure & certain
              knowledge, that you have no one more cordially attached to you,
              or who more ardently wishes for the long & uninterrupted continuance of your
              health & happiness than your most affe. friend & grateful Servant
            
              D. Humphreys.
            
          